DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colangelo (US 6889778) in view of Ely (US 2016/0354905) further in view of Suzuki (US 8813866).

	Regarding claim 1, Colangelo teaches an impact tool comprising: 
an impact mechanism comprising a hammer (Fig. 1 item 48) and an anvil (Fig. 3 item 102), the hammer being configured to rotate about a first axis and to periodically impact the anvil to drive rotation of the anvil about the first axis (Col. 3 line 24-Col. 6 line 17 particularly Col 6 line 6-line 17); 
an electric motor (Col. 3 line 15-23, item 22) comprising a rotor (item 24) that is directly coupled to the impact mechanism via a rigid connection such that the rotor and the hammer rotate together in a same direction of rotation, the electric motor being configured to drive rotation of the hammer about the first axis (Connected via a splined connection Col. 5 lines 1-8 Fig. 1 item 45, 46); 
wherein rotation of the rotor in a first direction about the first axis rotates the hammer in the first direction about the first axis, and when the hammer stops rotating in the first direction about the first axis, the rotor is concurrently stopped rotating in the first direction about the first axis, and the hammer causes the rotor to periodically stop rotating in the first direction when the hammer periodically impacts the anvil (A splined connection between the rotor and hammer creates this behavior because a splined connection does not allow relative motion between the two rotating structures); and 
a control circuit to control the motor speed (Col 3 lines 19-21)
Colangelo is silent regarding the control circuit that supplies a current to the electric motor and limits the current supplied to the electric motor, the control circuit including a modulation circuit and a current measurement circuit that disables the current to the electric motor for each successive modulation cycle when the current exceeds a specified threshold for the electric motor.
However, Ely teaches a control circuit that supplies a current to the electric motor and limits the current supplied to the electric motor (Fig. 5 item 70, [0031-0040] describe the controlling of current) as well as shut off the motor if the current becomes too high ([0032] current too high is understood as exceeding a specified threshold). The advantage of controlling the current supplied to the motor is to not solely rely on the user to control speed and duration of run time of the tool but to allow the tool, given certain inputs to control and supply the necessary current as decided by the user ([0003-0007]) – in other words, by combining prior art elements according to known methods to yield predictable results of reliably controlling a power tool. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the control circuit as taught by Ely to the tool of Colangelo.
Colangelo in view of Ely is silent regarding a modulation circuit. However, Suzuki teaches a pulse width control circuit (Col 9 line 33-50 item 190 understood to be a modulation circuit) that is used to control power sent to a motor. Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to add the pulse width control circuit of Suzuki to the impact tool of Ely. The motivation being supplying a known means for controlling the power of a motor as discloses by Ely.

Regarding claim 2 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 1, wherein the control circuit limits the current supplied to the ( Ely [0032] turns off when too high).

Regarding 3 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 1, wherein the control circuit limits the current supplied to the electric motor in response to the hammer impacting the anvil (Ely [0037], limits the power to a certain amount which would be limiting the current, see Fig. 7 after item 110 the current is limited [0040] discloses how current draw is related to power. The current draw of the motor changes. Power is related to voltage and current and can be controlled by controlling either current of voltage. [0040] discloses that the current draw of the motor is changing, thus a current limiting control).

Regarding claim 4 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of claim 1, wherein the modulation circuit comprises a pulse width modulation circuit, and each successive modulation cycle comprises a pulse width modulation cycle (Suzuki teaches the modulation circuit/cycle as a pulse width modulation cycle/circuit)

Regarding claim 5 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 1, wherein the control circuit dictates a current limit for the electric motor (Ely [0036-0037] disclose different modes which have different power limits which relate to different current limits).

Regarding claim 6 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 1, wherein the control circuit comprises an electronic controller to determine whether the hammer has impacted the anvil and to prevent the current from exceeding a threshold (Ely [0037]).

(Ely [0037] parameter of impacting occurring).

Regarding claim 8 which depends on claim 7, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 7, wherein the desired parameter is at least one of a rotational speed achieved by the hammer, a torque delivered by the hammer to the anvil upon impact, a rebound angle of the hammer after impacting the anvil, or a frequency at which the hammer impacts the anvil (Ely [0040] discloses how the impacting is sense which includes monitoring rotational speed).

Regarding claim 10 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 1, wherein the impact mechanism further comprises a hammer frame (Colangelo Fig. 6a item 34) supporting the hammer (Colangelo Fig. 6a item 48, Col. 3 lines 45-50) for rotation about a first axis (Colangelo Fig. 6a item 30), further the hammer is pivotably connected to the hammer frame (Colangelo Fig. 6a item 44) to pivot about a second axis (Colangelo The axis through item 44)

Regarding claim 11 which depends on claim 10, Colangelo in view of Ely further in view of Suzuki further teaches the impact tool of Claim 10, wherein the hammer frame is directly coupled to the rotor by a connection selected from the group consisting of a splined connection between the hammer frame and the rotor, and the hammer frame and the rotor integrally formed as a monolithic component (Colangelo teaches a splined connection Col. 3 lines 40-45)

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Colangelo (US 6889778) in view of Ely (US 2016/0354905) further in view of Suzuki (US 8813866) further in view of Matsunaga (US 2011/0315417).

Regarding 9 which depends on claim 1, Colangelo in view of Ely further in view of Suzuki discloses the impact tool which have any type of impact mechanism, but does not disclose the details of the types of impact mechanisms (Colangelo [0026]).
Colangelo in view of Ely further in view of Suzuki is silent regarding the impact tool of Claim 1, wherein the hammer is directly coupled to the rotor for rotation therewith about the first axis and the hammer comprises a hammer jaw configured to translate parallel to the first axis between a disengaged position and an engaged position such that the hammer jaw impacts the anvil when in the engaged position. However, Matsunaga teaches an impact mechanism (Fig. 1) having a hammer comprising a hammer jaw item 26h which moves parallel to the axis of rotation to engage and disengage an anvil item 27 [0036-0040]). Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to replace the impact mechanism of Colangelo in view of Ely with the specific impact mechanism taught by Matsunaga. The motivation being providing a known impact mechanism to produce high torque levels ([0040]).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Colangelo (US 6889778) in view of Ely (US 2016/0354905) further in view of Suzuki (US 8813866)  further in view of Amend (US 8020630).

Regarding claim 12 which depends on claim 10, Colangelo in view of Ely further in view of Suzuki is silent regarding is silent regarding the impact tool of Claim 10, wherein the impact mechanism further comprises a camming plate configured to drive rotation of the hammer about the first axis, the camming plate being rigidly coupled to the rotor by a splined connection between the camming plate and (Fig. 3 item 110) configured to drive rotation of the hammer (Fig. 3 item 115) about the first axis (Col 4 lines 30-43), the camming plate being rigidly coupled to the rotor by a splined connection between the camming plate and the rotor (Col 3 lines 18-23). Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the impact tool of Ely with the impact mechanism taught by Amend. The motivation being providing a known impact mechanism capable of generating an output torque (Col 1).

Regarding claim 13, Ely in view of Amend discloses the claimed invention except for the camping plate and rotor being integrally formed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the two parts integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding Suzuki, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Particularly Ely teaches the shutting off of power if a threshold is exceeded ever, while Suzuzki teaches the pulse width cycle as a power control method. The combination teaches the claimed limitations of shutting off the motor if a threshold is exceeded during a modulation cycle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731